PER CURIAM.
This appeal is by the defendant below from an adverse judgment in a mechanics’ lien foreclosure action.
The appellant seeks reversal upon the contention that the plaintiff lienor was barred from recovery because of its failure to furnish an affidavit stating that all lienors had been paid in full, etc., as required of a contractor under § 713.06(3) (d) Fla.Stat., F.S.A. We hold the contention is without merit. That defense was not pleaded. It is sufficiently revealed on the record the capacity of the plaintiff was that of a subcontractor, for certain electrical work. As a subcontractor, the plaintiff was not required to furnish such an affidavit. Moreover, although it appears that the plaintiff subcontractor had agreed it would furnish such an affidavit upon five days’ demand by the owner (lessee in possession), it was not alleged or shown that the demand was made.
Affirmed.